Case 1:21-cv-00325-MSK-MEH Document 19 Filed 05/07/21 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:21-cv-00325-MSK-MEH

  LAUNDRY FILMS, INC.

            Plaintiff,

  v.

  DOES 2-14,

            Defendants.



       NOTICE OF DISMISSAL OF DEFENDANT DOES 2-14 WITHOUT PREJUDICE


            Plaintiff LAUNDRY FILMS, INC. provides notice of its voluntary dismissal under

  Federal Rule of Civil Procedure (“FRCP”) 41(a)(1)(A)(i) of Defendants Does 2-14 without

  prejudice.

            Defendant Doe 8 filed an Objection [Doc. #17] to the Subpoena on April 1, 2021.

  Although this Objection was docketed as “Answer to Complaint”, it is merely an objection.

  Moreover, assuming arguendo that the Objection was a denial, it fails to comply with

  FRCP 11(a) because it was not signed. Accordingly, no answer or motion for summary

  judgment has been filed.

            Note that this action terminates the matter.



  DATED: Kailua-Kona, Hawaii, May 7, 2021.




  20-025C
Case 1:21-cv-00325-MSK-MEH Document 19 Filed 05/07/21 USDC Colorado Page 2 of 2




  /s/ Kerry S. Culpepper
  Kerry S. Culpepper
  CULPEPPER IP, LLLC
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawaii 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:       kculpepper@culpepperip.com
  Attorney for Plaintiff LAUNDRY FILMS, INC.




                                           2
  20-025C
